BARBIERI, Senior Judge,
dissenting.
I respectfully dissent. As the majority has stated, the outcome here turns on whether Reitz’ garage and storage facility constitutes a separate “electric consuming facility” for purposes of the Retail Electric Supplier Unincorporated Area Certified Territory Act (Act), or whether these structures are part of a larger “electric consuming facility” which includes the Reitz residence and additional garage structures. In my view, the administrative law judge and *364the Commission reached the correct result in determining that, based on the facts presented here, the residence and other structures comprise a single electric consuming facility.
Admittedly this is a close question, and there are factors which weigh in favor of the conclusion reached by the majority. However, I concur in the reasoning of the administrative law judge, expressly approved by the Commission, that treating all of Reitz’ property as a single electric consuming facility is consistent with the policy expressed in Section 3 of the Act, 15 P.S. § 3279.
Where the property of a single consumer, containing his residence and multiple adjacent structures, is crossed by the existing distribution lines of two or more retail electric suppliers, it would be contrary to and inconsistent with “... the public interest, ... convenience and necessity ...” to require that consumer to obtain retail electric service from more than one supplier based solely on the distance between each structure and the existing distribution lines.
Administrative Law Judge’s decision, p. 47.
Moreover, I believe that the determinations of the administrative law judge and the Commission are more consistent with the decision of this Court in Pennsylvania Rural Electric Assoc. v. Pennsylvania Public Utility Commission, 81 Pa. Commonwealth Ct. 466, 473 A.2d 1134 (1984), than is the position advanced by the majority here.